Citation Nr: 0534495	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-05 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945 and from August 1950 to July 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling, effective from March 2001.  The veteran has 
expressed disagreement with the disability rating assigned.

During the course of this appeal the disability evaluation 
for the veteran's PTSD was increased by a Decision Review 
Officer from 10 percent to 30 percent disabling, effective 
from March 2001. See 38 C.F.R. § 3.2600 (2005).

The issue of secondary service connection for a heart 
condition was the subject of a statement of the case 
furnished to the veteran in July 2003.  The veteran did not 
perfect an appeal as to this issue  See 38 C.F.R. § 20.202 
(2005).  Consequently, this issue will not be addressed 
herein.


FINDING OF FACT

There is no persuasive evidence establishing that the veteran 
suffers from PTSD productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7 and Part 4, Diagnostic Code 9411 
(2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a March 2003 statement of 
the case and a supplemental statement of the case dated in 
June 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

In the present case, the veteran's appeal involves the 
"downstream" issues of a higher initial rating for PTSD, as 
assigned in the rating decision from which this appeal ensued 
awarding service connection for this disorder.  See 
VAOPGCPREC 8-2003.  Therefore, provided that the VCAA notice 
requirements were met, as they were, for the original service 
connection claims, further VCAA notice is not required.  Id.

Notwithstanding this, in a May 2005 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

In light of the foregoing, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran and his representative contend, in substance, 
that the veteran's PTSD is and has been more disabling than 
evaluated by the VA.  As noted above, service connection was 
established for PTSD by an RO rating decision in June 2002; 
ultimately a 30 percent evaluation was assigned for this 
disorder effective March 2001.   

A review of the record reflects that in May  2002, the 
veteran was afforded a VA evaluation for PTSD.  It was noted 
on this examination, as medical history, that the veteran was 
an 84 year old, semi-retired, widower.  It was further noted 
that he and his wife had five children and he was employed as 
a private contractor exporting domestic packaging of 
classified materials.  He said that he never had any problems 
with the law nor had he ever abused any alcohol or drugs.  He 
reported that he use to be athletic and walked six miles a 
day but now doesn't do that much.  The veteran reported that 
he lives by himself and supplements his Social Security 
income by working 20 hours a week at CODAC, where he does 
some administrative work.  He said that he goes to bed every 
night between 8 and 9 PM but within an hour of going to bed, 
awakes and spends the rest of the night trying to sleep.  He 
said that he sometimes wakes up crying and doesn't know why.  
He said that sometimes he feels that being in combat is 
happening all over again.  He said that he does not watch 
movies or documentaries pertaining to wars and that he avoids 
crowd.  He said that he was never hypervigilant.  He said 
that he often thought of suicide but would not act on these 
thoughts.  On mental status examination the veteran was 
cooperative with the examiner and responded readily to the 
examiner's questions and instructions.  The veteran made good 
eye contact and related appropriately to the examiner.  He 
appeared physically younger for his stated age, and 
demonstrated hygiene, grooming, and attire that were 
appropriate for age, sex, and social background.  He was 
neatly dressed in casual clothes.  Balance and coordination 
appeared good.  He exhibited no mannerisms, tics, habits, 
rituals, or stereotypes.  Quantity and rate of speech was 
normal.  Capacity to understand the spoken language appeared 
to be intact.  He readily engaged in conversation and the 
examiner stated that his mood could be described as upbeat.  
His capacity to attend, concentrate and resist distraction 
was unimpaired.  Orientation for time, place. Person and 
situation was within normal limits.  Immediate, recent, and 
remote memory was intact.  Intelligence appeared to be 
normal.  Thoughts were clear, coherent, and goal directed.  
There was no evidence of illusions or hallucinations.  The 
veteran voiced no unusual worries or fears.  No phobias, 
obsessions, compulsions, or preoccupations were detected.  No 
delusions, ideas of reference or unusual beliefs were noted.  
The veteran's self esteem and sense of identity were 
appropriate.  No suicidal ideation or impulse was noted. PTSD 
was diagnosed on Axis I and the veteran's Global Assessment 
of Functioning (GAF) score was 65

It was noted in March 2003, that on simple depression 
screening, the veteran had one or more positive answers, but 
that further evaluation did not indicate major depression.  
No additional intervention was needed.

On a PTSD screen in September 2004 the veteran denied 
nightmares of any frightening experience in the past month, 
avoidance situations, detachment from others, and/or 
hypervigilance.  Negative PTSD screen was noted.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increased in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App at 126.  

The veteran's service-connected PTSD is and has been since 
March 2001, rated as 30 percent disabling under Diagnostic 
Code 9411 of VA's Rating Schedule.  Under Diagnostic Code 
9411, a 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing or maintaining effective 
work and social relations.  A 70 percent rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish or maintain effective relationships.  38 C.F.R. 
Part 4, Diagnostic Code 9411.  

The veteran was assigned a GAF score of 65 on his VA 
examination in May 2002.

The GAF scale considers psychological, social and 
occupational function on a hypothetical continuum of mental 
illness.  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), 
46-47 (1994).  A GAF score of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31 to 40 indicates the 
examinee has some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school.  

Based upon a review of the above applicable VA rating 
criteria and the GAF score provided to the veteran as noted 
in the medical evidence in this case, the Board determines 
that the criteria for an evaluation in excess of the 
currently assigned 30 percent have not been met.  

Here the veteran, while in his eighties, remains steadily 
employed on a part time basis. He is shown on his May 2002 VA 
examination to be cooperative, conversant, and only minimally 
impaired by PTSD symptomatology.  His PTSD has not required 
either inpatient or outpatient treatment nor is it shown to 
have impaired his ability to relate appropriately to others.   
We observe that the evidence does not in any way demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability or productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  


To the extent that the veteran is impaired due to symptoms 
involving sleep disturbance and recollections of his combat 
experiences, such impairment is contemplated by the 
disability evaluation currently in effect.  VA examination 
has shown the veteran to be calm, cooperative and coherent 
with an appropriate affect and mood within normal limits.  He 
has no unusual worries or fear.  Such manifestations warrant 
no more than a 30 percent evaluation under Diagnostic Code 
9411.  

In reaching this determination, the Board has reviewed the 
entire record and finds that the 30 percent disability 
evaluation reflects the most disabling the veteran's PTSD has 
been at any time since March 2001.  Thus, the Board has 
concluded that a stage rating is not warranted.  Fenderson, 
Id.  


ORDER

A higher initial evaluation, in excess of 30 percent, for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


